DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
PRELIMINARY AMENDMENT
The Preliminary Amendment submitted on April 06, 2021 containing amendments to the claims are acknowledge.
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
PRIORITY
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
  INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on April 06, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1-3 of the specification, 

The international search report dated January 20, 2020 are based on a related EP application and US application (note the corresponding US Pre-Grant publication to Wen et al. and Kalwa et al. referenced below) and the remaining references cited therein have been considered. Those remaining references being of a general background category.
Kalwa et al. (2015/0306888) is a general background reference covering a method for printing wood material boards. The method includes: by a digital printing process, measuring color values of the wood material boards from at least one first batch and forwarding the color values to a computer program; measuring color values of the wood material boards from at least one further batch and forwarding the color values to the computer program; processing the color values of the wood material boards from the at least one further batch in the computer program and adapting the color values of the digital print; and printing at least one side of the wood material boards by means of digital printing technology, forming a decorative layer in such a way that no color deviations occur between the printed decorations of the wood material boards.
Wen et al. (2010/0271665) is a general background reference covering system and method for adjusting the gray balance of a multifunction color marking device in order to change the device's neutral behavior to a desired level of acceptability. The gray balance aim curve is specified by: L*, L*(aim), a*(aim) and b*(aim), where L*(aim)=f.sub.1(L*), a*(aim)=f.sub.2(L*), and b*(aim)=f.sub.3(L*). After receiving the user-modified gray balance aim curve, the target color device constructs a 3-D N.times.N.times.N L*a*b* to L*a*b* pre-LUT to reflect the neutral aim change by transforming a neutral axis input of L*, a*=0 and b*=0 to L*(aim), a*(aim) and b*(aim). Colors further away from the neutral axis are shifted by a lesser amount. The pre-LUT is then concatenated with the current color LUT to produce an updated color LUT which is applied to the device to achieve the desired neutral behavior. The gray balance aim curve can also be based upon a pre-determined user preference.
DRAWINGS
The drawing(s) filed on April 06, 2021 are accepted by the Examiner.
  STATUS OF CLAIMS
Claims 12–26 are pending in this application. 
Claims 1–11 are cancelled.

Claims 12–19 are currently examined on the merits below.
 ELECTION/RESTRICTIONS
Applicant’s election of species II, without traverse directed to claims 12–19 in the reply filed on January 03, 2022 is acknowledged.  
ART REJECTIONS
Obviousness Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,268,754 Van de Capelle et al. (hereinafter referred to as “Van”) in view of US 2015/0306888 A1 Kalwa et al. (hereinafter referred to as “Kalwa”).
Note that Kalwa was also cited in the international search report dated January 20, 2020 counterpart to this application and provided by Applicant in the April 06, 2021 Information Disclosure Statement (IDS).
With respect to claim 12, Van discloses a method of mapping color values of  (Col. 1 – lines 5–31; color mapping method) comprising the following steps:
(Col. 1 – lines 5–31; converting a color defined in a first n-dimensional device dependent color space to a corresponding color defined in a second m-dimensional), wherein N > 1 (Col. 1 – lines 5–31; wherein m > n; n > p; m > p; p > 3 thus N > 1) and said image-gamut comprises color values  (Col. 2, lines 10 – 26; wherein  a color value and said color coordinate set of the second device dependent color space is determined on the basis of said color value, which color value defines a further color gamut within the color gamut of the second device dependent color space);
determining a skeleton of said image-gamut (Col. 3, lines 32 – 40; wherein determine said further color value an inverse mapping is made of said color coordinate obtained by mapping from said second device independent color space to said second device dependent color space and wherein for said further color value a value is chosen determined on the basis of the result of said inverse mapping {Interpretation: wherein the coordinate corresponds to the claimed ‘skeleton’});
performing an adaptation on said skeleton, the adaptation comprising a set of N-dimensional transformation steps in said N-dimensional device independent color system (Col. 5, lines 6-17; wherein the conversion from a device dependent (DVD) to a device independent space (DVI) is realized by means of mathematical device models and/or test-patterns which are measured by means of a colorimeter. By using a device independent color space, it is also possible to realize color conversions between different device independent color spaces, wherein each color space comprises its own reference light source. These conversions serve for example for luminance adaption, contrast mapping, color temperature mapping and color gamut mapping); 
determining, for points of said skeleton, a path in said N-dimensional device independent color system that corresponds to said adaptation (Col. 12, lines 49 – 53; wherein the first n-dimensional color space (ABCDEF) is subdivided in subspaces. Thus for example when the coordinates comprise each 8 bits, the division is realized on basis of the 5 MSB. For each subspace the conversion values for the coordinates of the corner points of that subspace are then stored in the memory. In the chosen example this memory comprises eight memory elements 20 to 27. The number of memory elements to be used is determined by the dimension (m) of the second device dependent space); and
mapping said color values (Col. 10, lines 27 – 48; wherein once the fourth color gamut is defined, an inverse mapping g.sup.-1 (x,y,z)=(P,Q,R,S) of the mapping which maps the color gamut of the second device dependent color space in the second device independent color space is realized. By this inversed mapping, a value is obtained which serves to determine said further color value and said further relation).
However, Van fails to explicitly disclose oligochromatic pattern.
Kalwa, working in the same field of endeavor, recognizes this problem and teaches oligochromatic pattern (¶¶ [0076 – 0082]; processing steps of wood pattern; wherein the wood pattern corresponds to the claimed limitation ‘oligochromatic pattern’).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Van to apply color mapping on oligochromatic pattern as taught by Kalwa since doing so would have predictably and advantageously allows higher opacity and homogeneity on the surface coated with the pigmented gray primer and the pigmented white primer as compared with conventionally primed wood material boards. This acts advantageously for the following application of a decoration, preferably by means of digital printing. The decoration subsequently applied is characterized by the color consistency over the entire board area (see at least Kalwa, ¶¶ [0173]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Summary
Claim 12 is rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
  ALLOWABLE SUBJECT MATTER
Claims 13–19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

In regard to claim 13, when considering claim 13 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein the oligochromatic pattern is a wood pattern, wherein the step of determining the skeleton comprises determining a plurality of points forming said skeleton, and wherein said plurality of points are determined by: 
selecting a straight line in the N-dimensional device independent color system; 
selecting a range along said selected straight line; 
selecting a sub-image-gamut of said image-gamut; wherein said sub-image- gamut comprises color values of which a projection towards said selected straight line belongs to said range; and 
selecting a color value in said sub-image-gamut as a point of said skeleton.”
In regard to claim 14, when considering claim 14 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein the oligochromatic pattern is a wood pattern, the step of determining the skeleton comprises determining a plurality of points forming said skeleton, and said plurality of points are determined by:

selecting a range along said selected straight line;
selecting a sub-image-gamut of said image-gamut, wherein said sub-image-gamut comprises color values of which a projection towards said selected straight line belongs to said range; and 
selecting a balance point in said sub-image-gamut as a point of said skeleton.”
In regard to claims 15-19, claims 15-17 depends on objected claim 14. Therefore, by virtue of their dependency, claims 15-19 are also indicated as objected subject matter. 
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Kalwa (2014/0255670)
Describes a method for printing a wood material board, in particular a wood fiber material board, by means of a digital printing process. The method includes the steps of (a) printing at least one side of a wood material board by means of digital printing technology, forming a decorative layer; (b) applying a 

Describes a an image forming apparatus including an image forming unit; a color conversion unit; a storage unit which stores a mixed-color pattern including a gradation of tones of a mixed color and a reference value of each of the tones; and a control unit which forms an image of the mixed-color pattern on the sheet with the image forming unit, compares color values representing color shades for each of the tones between an observed value of the image of the mixed-color pattern formed on the sheet and the reference value of the mixed-color pattern stored in the storage unit, and determines that the multi-dimensional LUT needs to be updated and updates the multi-dimensional LUT if a difference of the color values is determined to be large on the basis of a threshold value.
Hayyashi et al. (2017/0134617)
Describes a reading apparatus configured to read a plurality of colorimetric patches in different colors formed on a paper sheet and trigger patches formed so as to correspond to the colorimetric patches includes: a colorimeter configured to read the colorimetric patches; a trigger sensor configured to read the trigger patches; and a 

Describes a system and method for generating a destination profile LUT. In a manner more fully described herein, a high resolution LUT (e.g., 100-cube LUT) is received. Regions of high curvature of the gamut of an image output device are identified. A non-parametric dynamic optimization node selection method is utilized to select a subset of nodes from the high resolution profile LUT which captures these nonlinearities.
Boll (2005/0237545)
Describes a method and system for constructing a color gamut allows the determination of the boundaries of the color gamut in color space for a color reproduction system having N-colorants. A forward model characterizing the color reproduction system is established and used to map a plurality of ink vectors from colorant space into color space. The color gamut is 

Table 1
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672